DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant filed an amendment on 12/08/2021 by amending the specification to correct obvious errors. The amendment has been entered. 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
 
The claimed subject is directed to modifying a document for obscuring identify of an author.  

Appropriate correction is required.
	
Response to Amendments and Arguments
Regarding the rejection to claims 8-20 under 35 U.S.C. §101, applicant amended independent claim 8 by reciting more specific limitations. The examiner agrees that the claimed invention is directed to a patent eligible subject matter. The rejection under §101 has been withdrawn. 

Regarding the rejection under 35 U.S.C. §103, applicant amended independent claims 1, 8 and 15 by including more specific limitations. After reviewing the amended claims and performing an update search, the examiner discovered several relevant references. Although the newly discovered references have similar concepts, these references do not meet the specific limitations recited in each of the amended independent claims. Applicant’s arguments (Remarks, pages 14-16) are persuasive. The rejection under §103 has been withdrawn. 

After reviewing the amended claims, the examiner notices that the amendments have unclear / ambiguous issues. See more explanations in the section under 35 U.S.C. §112(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Applicant amended independent claims 1, 8 and 15 by adding “within the range of the profile”. The claimed “the range of the profile” has insufficient antecedent basis because an antecedent limitation added to each of independent claims only define: “a range of two or more values of a document”. Antecedent limitation does not define “a range of the profile”. 

Dependent claims are rejected because the dependent claims fail to remedy deficiencies of their corresponding independent claims.  The examiner suggests applicant reviewing all claims to correct similar issues. 

In claim 2, Applicant changed “the vector score” to “the identified vector score”. However, the remaining limitations as well as other claims still recite “the vector score”. Claim limitations must use a term consistently. 

In claim 3, applicant amended this claim by reciting “the vector components” (note, a plural components). The antecedent limitation in claim 2 only recites “a vector component” (Note, a single component). Claim limitations must use a term consistently.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659